


117 S1360 IS: Child Care for Working Families Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1360
IN THE SENATE OF THE UNITED STATES

April 22, 2021
Mrs. Murray (for herself, Mr. Casey, Ms. Hirono, Mr. Schumer, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Ms. Hassan, Mr. Heinrich, Mr. Kaine, Ms. Klobuchar, Mr. Leahy, Mr. Luján, Mr. Markey, Mr. Menendez, Mr. Murphy, Mr. Peters, Mr. Reed, Ms. Rosen, Mr. Schatz, Ms. Smith, Mr. Van Hollen, Mr. Whitehouse, and Mr. Wyden ) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Child Care and Development Block Grant Act of 1990 and the Head Start Act to promote child care and early learning, and for other purposes. 


1.Short titleThis Act may be cited as the Child Care for Working Families Act. IChild Care and Development Assistance  101.PurposesSection 658A(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9801 note) is amended—
(1)by striking paragraph (1) and inserting the following:  (1)to ensure that no low- to moderate-income family pays more than 7 percent of its household income on child care;; 
(2)by striking paragraph (2) and inserting the following:  (2)to support working parents in making their own decisions regarding the child care services that best suit their family’s needs;; 
(3)in paragraph (4)— (A)by striking high-quality, and inserting high-quality and inclusive, and; and
(B)by inserting , as well as before- and after-school and summer care for school-age children, after services; (4)in paragraph (5), by inserting before the semicolon the following: , and to help child care programs meet evidence-based or national standards to improve the quality of child care;
(5)in paragraph (6)— (A)by inserting , including children with disabilities and infants and toddlers with disabilities before the semicolon; and
(B)by striking and at the end; (6)in paragraph (7)—
(A)by striking high-quality and inserting high-quality and inclusive; and (B)by striking the period at the end and inserting ; and; and
(7)by adding at the end the following:  (8)to support the development and improvement of statewide systems to support the needs of infants and toddlers with disabilities and children with disabilities, better coordinate child care and other services, and assist States in increasing the number of child care providers that provide high-quality and inclusive care to families of infants and toddlers with disabilities and families of children with disabilities. .
102.AppropriationsSection 658B of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended to read as follows:  658B.Appropriations (a)In generalThere are authorized to be appropriated and there are appropriated, out of any money in the Treasury not otherwise appropriated—
(1)to carry out this subchapter $20,000,000,000 for fiscal year 2022, $30,000,000,000 for fiscal year 2023, and $40,000,000,000 for fiscal year 2024; and  (2)to carry out this subchapter (other than paragraphs (1) and (2) of section 658O(a)) such sums as may be necessary for fiscal year 2025 and each subsequent fiscal year. 
(b)Territories, Indian TribesThere are authorized to be appropriated and there are appropriated, out of any money in the Treasury not otherwise appropriated to carry out paragraphs (1) and (2) of section 658O(a) such sums as may be necessary for fiscal year 2025 and each subsequent fiscal year.. 103.Establishment of programSection 658C of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858a) is amended to read as follows:

658C.Establishment of child care program
(a)In generalThe Secretary is authorized to administer a child care program under which families in eligible States shall be provided an opportunity to obtain child care for eligible children, subject to the requirements of this subchapter. (b)Assistance for every eligible childBeginning on October 1, 2024, every family who applies for assistance under this subchapter with respect to a child who resides in a State with an approved application under section 658E and who is determined, by a lead agency (or other entity designated by a lead agency), to be an eligible child as defined in section 658P, shall be offered assistance in accordance with and subject to the requirements and limitations of this subchapter.. 
104.Lead agencySection 658D of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858b) is amended— (1)in subsection (a), by striking a grant and inserting payments; and
(2)in subsection (b)(1)(A), by inserting before the semicolon the following: , including by certifying the eligibility of children. 105.Application and plan (a)Plan requirementsSection 658E(c) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is amended—
(1)in paragraph (2)— (A)in subparagraph (A)—
(i)by striking the matter preceding clause (i) and inserting the following:  (A)Supporting working parentsSupport working parents by providing assurances that—; and
(ii)by striking clause (i)(II) and inserting the following:  (II)to enroll such child with a child care provider who has received a child care certificate on behalf of such parent or parents;;
(B)in subparagraph (E)— (i)in clause (i)—
(I)by striking subclause (II) and inserting the following:  (II)the State's tiered and transparent system for measuring the quality of child care providers, described in subparagraph (W)(i), including—
(aa)a description of the national standards or other equally rigorous and evidence-based standards tied to child outcomes that the State uses for purposes of subparagraph (W)(i)(II)(aa); (bb)the payment rates referred to in paragraph (4), for providers at each tier of such system; and
(cc)the number and percentage of eligible providers at each tier of such system, in total and disaggregated by geographic location, by provider race and ethnicity, and by the race and ethnicity of the children served, unless the disaggregation involved would reveal personally identifiable information about an individual provider or child;;  (II)in subclause (IV), by inserting the program carried out under title II of the Child Care for Working Families Act, after 9831 et seq.),; 
(III)in subclause (VI), by inserting (including for families who speak languages other than English) after family engagement; and (IV)in subclause (VII), by striking and at the end;
(ii)in clause (ii), by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following:

(iii)information about the State's wage ladder described in subparagraph (G)(iii); and (iv)information on opportunities for staff of child care providers to improve their skills and credentials, including information about training opportunities and professional organizations that provide such training.; 
(C)in subparagraph (G)— (i)in clause (i), by striking and professional development requirements and inserting , professional development, and compensation requirements;
(ii)in clause (ii)(V)— (I)by redesignating item (dd) as item (ee);
(II)in item (cc), by striking and; and (III)by inserting after item (cc) the following:

(dd)infants and toddlers with disabilities; and; (iii)by redesignating clauses (iii) and (iv) as clauses (v) and (vi), respectively; and
(iv)by inserting after clause (ii) the following:  (iii)CompensationThe plan shall provide a description of the State’s wage ladder for staff of eligible child care providers, and an assurance that wages for such staff will, at a minimum, meet the requirements of paragraph (4)(B)(iii)(II).
(iv)Stakeholder engagementThe plan shall demonstrate how the State will facilitate participation of staff of eligible child care providers in organizations that foster the professional development and stakeholder engagement of the child care workforce.;  (D)in subparagraph (I), by striking clause (ii) and inserting the following:

(ii)may include other requirements, such as— (I)requirements relating to nutrition, access to physical activity, or any other subject area determined by the State to be necessary to promote child development or to protect children’s health and safety; and
(II)a requirement to comply with the standards recommended in the Department of Health and Human Services’ report entitled Caring for our Children Basics: Health and Safety Foundations for Early Care and Education issued on June 25, 2015.; (E)in subparagraph (K)(i), in the matter preceding subclause (I), by striking , not later than 2 years after the date of enactment of the Child Care and Development Block Grant Act of 2014,;
(F)in subparagraph (M)— (i)by adding investment of quality child care amounts described in section 658G(a)(1), after parents,;
(ii)by redesignating clause (iv) as clause (vi); (iii)in clause (iii), by striking , as defined by the State; and and inserting a semicolon; and
(iv)by inserting after clause (iii) the following:  (iv)infants and toddlers with disabilities; 
(v)children who are dual language learners; and;  (G)in subparagraph (N)—
(i)in the subparagraph heading, by adding at the end the following and continuity of care; (ii)in clause (i)—
(I)in subclause (I), by striking child's parent and all that follows and inserting child's parent as participating in an eligible activity (as defined in section 658P), a change in family income for the child's family, or a change in custody or guardianship of the child.; and (II)by adding at the end the following:

(III)Longer-term periodThe plan shall demonstrate that each child who, on the date the child is determined to be an eligible child, is a child in foster care or a homeless child, and who receives assistance under this subchapter prior to reaching the age of compulsory school attendance, shall remain eligible for such assistance and shall receive such assistance, if so desired by the child's family, until such child reaches the age of compulsory school attendance. ; (iii)in clause (ii), by striking (especially parents in families receiving assistance under the program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.)); 
(iv)in clause (iii)— (I)by striking At the option of the State, the and inserting The; 
(II)by striking of attendance at a job training or educational program and inserting of participation in an eligible activity (as defined in section 658P); and (III)by striking resume attendance at a job training or educational program and inserting resume participation in an eligible activity (as so defined); and 
(v)by striking clause (iv); (H)in subparagraph (O)—
(i)in clause (i), by striking with programs operating and all that follows and inserting “with programs, operating at the Federal, State, and local levels for children, that are—  (I)preschool programs, programs funded under title II of the Child Care for Working Families Act, programs funded under the Head Start Act (42 U.S.C. 9831 et seq.), tribal early childhood programs, and other early childhood programs, including those serving infants and toddlers with disabilities or children with disabilities;
(II)programs serving homeless children and children in foster care; and (III)programs funded under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).; 
(ii)by striking clause (ii); and (iii)by redesignating clause (iii) as clause (ii);
(I)in subparagraph (Q)— (i)by striking low-income populations and inserting children in underserved areas, children with disabilities, and infants and toddlers with disabilities; and
(ii)by striking The plan and all that follow and inserting The plan shall describe the process the State proposes to use, with respect to investments made to increase access to programs providing high-quality and inclusive child care and development services, to give priority for those investments to areas that have significant concentrations of poverty and unemployment and that do not have such services, and to areas that do not have such services for children with disabilities and infants and toddlers with disabilities.; (J)in subparagraph (R), by inserting and a group of parents who use a variety of child care services that reflects the variety of child care services provided in the State before the period;
(K)by striking subparagraph (S) and inserting the following:  (S)Prohibition on suspensions, expulsions, and aversive behavioral interventionsThe plan shall provide an assurance that the State will provide assistance to carry out this subchapter only to eligible child care providers that prohibit—
(i)the use of suspension and expulsion of children; and (ii)the use of aversive behavioral interventions.;
(L)in subparagraph (T)— (i)in clause (i)—
(I)in the matter preceding subclause (I), by striking (or develop such guidelines if the State does not have such guidelines as of the date of enactment of the Child Care and Development Block Grant Act of 2014); and (II)in subclause (I), by striking research-based and inserting evidence-based; and
(ii)in clause (iv)— (I)by striking subclauses (II) and (III);
(II)by striking Federal Government and all that follows through mandate and inserting Federal Government to mandate; and (III)by striking section; and inserting section.; and
(M)in subparagraph (U)— (i)in clause (i)—
(I)by striking or a major and inserting , a major; and (II)by inserting before the period the following , or a public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d);
(ii)in clause (ii), by inserting the State’s lead agency established or designated under section 635(a)(10) of the Individuals with Disabilities Education Act (20 U.S.C. 1435(a)(10)), after the State resource and referral system, ; and (iii)in clause (iii)(I), by inserting infants and toddlers with disabilities, after children with disabilities,; and
(N)by adding at the end the following:   (W)Tiered and transparent system for measuring the quality of child care providersThe plan shall describe how the State will develop or revise with input (from early childhood education and development experts, from a diverse group of child care providers working in a variety of child care settings, from families, and from organizations representing child care directors, teachers, and other staff), within 3 years after the date of submission of the State application, systems for measuring the quality of eligible child care providers who provide services for which assistance is made available under this subchapter, that are inclusive and appropriate for child care providers and that consist of—
(i)a tiered and transparent system for measuring the quality of eligible child care providers who serve eligible children, that— (I)applies to eligible child care providers (except providers of family, friend, or neighbor care that elect to be covered under clause (ii));
(II)includes a set of standards, for determining the tier of quality of a child care provider, that— (aa)uses the degree to which the provider meets national standards (which may be Head Start program performance standards described in section 641A(a) of the Head Start Act (42 U.S.C. 9836a(a)) or standards for national accreditation of early learning programs) or other equally rigorous and evidence-based standards that are tied to child outcomes; and
(bb)includes indicators that are appropriate for different types of providers, including child care centers and family child care providers, and are appropriate for providers serving different age groups (including mixed age groups) of children, while maintaining a high level of quality child care by all of the different types of providers and for all of the different age groups (including mixed age groups); (III)includes a different set of standards that includes different indicators, to be applied, when appropriate, for care during nontraditional hours of operation; and
(IV)in conjunction with the increasing payment rates under paragraph (4) (increasing due to factors specified in paragraph (4) such as the cost estimation model and quality basis for payment rates), provides for sufficient resources to enable standards at the entry tier for such system to increase in rigor over time; and (ii)a separate system of quality standards for providers concerning developmentally appropriate and age-appropriate care that—
(I)applies to eligible child care providers of family, friend, or neighbor care (except such providers that elect to be covered under clause (i)); and (II)includes standards for care during nontraditional hours of operation and traditional hours of operation. 
(X)Prohibition on charging more than copaymentThe plan shall provide that, after the systems described in subparagraph (W) are in effect, child care providers receiving financial assistance under this subchapter may not charge the family of an eligible child more than the total of— (i)the financial assistance provided to the family under this subchapter; and
(ii)any applicable copayment pursuant to paragraph (5). (Y)Policies to support children with disabilities and infants and toddlers with disabilitiesThe plan shall provide a description of—
(i)how the State will ensure that eligible child care providers, except for providers of family, friend, or neighbor care that elect to be covered under subparagraph (W)(ii), will prioritize children with disabilities and infants and toddlers with disabilities for slots in programs carried out by the providers; and (ii)how the State will work with the State’s lead agency established or designated under section 635(a)(10) of the Individuals with Disabilities Education Act (20 U.S.C. 1435(a)(10)), local educational agencies, and early intervention services providers to provide services and supports described in the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) in inclusive child care settings to children with disabilities, and to infants and toddlers with disabilities, who are eligible children.
(Z)Child care equity reviewThe plan shall provide a description of how the State used the results of the child care equity review required under section 658K to inform the distribution of funds under this subchapter, including funds distributed under section 658G, in an effort to improve equitable access to high-quality inclusive child care for children in the State.  (AA)Policies to support children who are dual language learnersThe plan shall provide a description of how the State will ensure that eligible child care providers will support children who are dual language learners, and their families, enrolled in programs carried out by the providers, including how the State will support child care providers to, to the greatest extent possible, identify each child’s home language through a home language survey, engage with the families in a culturally responsive manner, provide materials and information in a format and language that is accessible to parents, and recognize the child’s home language as an asset and support language development in the child’s home language
(BB)Availability of informationThe plan shall describe how the lead agency intends to make information that is publicly available about the State's child care program and policies, in particular the information referred to in subparagraphs (E), (I), and (T), available in formats accessible to parents and child care providers in the State, which shall include making such information available in the languages most commonly spoken in the State to the greatest extent possible within 5 years after the date of enactment of the Child Care for Working Families Act. (CC)Enrollment practicesThe plan shall describe how the lead agency will ensure that families have access to a low-barrier enrollment (including re-enrollment) process that is accessible to families with diverse characteristics, including families with adults or children with disabilities or infants and toddlers with disabilities, homeless families, families with limited access to internet connectivity, families living in rural areas, and families of dual language learners, by implementing activities such as allowing for simplified enrollment for siblings, coordinating with other State agencies to streamline enrollment processes across public assistance programs, requiring minimal paperwork, allowing for enrollment through a State or local website, and providing flexible submission deadlines.; 
(2)by striking paragraph (3) and inserting the following:   (3)Use of fundsThe State shall use amounts provided to the State for each fiscal year under this subchapter for child care services, provided on a sliding fee scale basis, the activities described in section 658G, and State administration.; 
(3)by striking paragraphs (4) and (5) and inserting the following:  (4)Payment rates (A)In generalThe State plan shall—
(i)certify that payment rates for the provision of child care services for which assistance is provided in accordance with this subchapter— (I)will be based on a cost estimation model that is described in subparagraph (B) and is approved by the Secretary of Health and Human Services; and
(II)will correspond to differences in quality based on the State's tiered and transparent system for measuring the quality of child care providers, described in paragraph (2)(W)(i), and based on the standards described in paragraph (2)(W)(ii); and (ii)specify whether the State is electing—
(I)to include, in those payment rates, a bonus for serving children during nontraditional hours or children (including infants and toddlers) described in paragraph (2)(M); or (II)to waive the copayment described in paragraph (5) for a child who has been identified as eligible for assistance from child protective services.
(B)Cost estimation modelThe State plan shall— (i)demonstrate that the State has, after consulting with the entities and individuals described in subparagraph (D), developed and used (not earlier than 3 years before the date of the submission of the application containing the State plan) a statistically valid and reliable cost estimation model for the rates of such child care services in the State—
(I)for providers at each of the tiers of the State's tiered and transparent system for measuring the quality of child care providers described in paragraph (2)(W)(i) (which rates reflect variations in the cost of child care services by geographic area, type of provider, and age of child, and the additional costs associated with providing high-quality and inclusive child care services for children with disabilities and infants and toddlers with disabilities); and (II)for providers that meet the standards described in paragraph (2)(W)(ii);
(ii)demonstrate that the State— (I)prepared a detailed report containing the child care costs estimated with the State cost estimation model pursuant to clause (i), which report shall include an explanation detailing how the wage requirements described in clause (iii)(II) were applied in the estimation of such costs; and 
(II)made the estimated costs widely available (not later than 30 days after the completion of the estimation) through periodic means, including posting the estimated costs on the internet; (iii)describe how the State will set payment rates for child care services, for which assistance is provided in accordance with this subchapter—
(I)in accordance with the most recent estimates from the most recent cost estimation model used pursuant to clause (i), so that providers at each tier of the tiered and transparent system for measuring program quality receive payment that is not less than the cost of meeting the requirements of such tier; and (II)that maintain an effective and diverse workforce by ensuring wages for staff of child care providers that—
(aa)are comparable to wages for elementary educators with similar credentials and experience in the State; and (bb)at a minimum, provide a living wage for all staff of child care providers; and
(iv)describe how the State will provide for timely payment for child care services provided under this subchapter. (C)Payment practicesThe State plan shall include—
(i)a certification that the payment practices of child care providers in the State that serve children who receive assistance under this subchapter reflect generally accepted payment practices of child care providers in the State that serve children who do not receive assistance under this subchapter, including the practice of paying the providers the payment rate described in subparagraph (A)(i) based on the number of children enrolled and not the number of children in daily attendance, so as to provide stability of funding and encourage more child care providers to serve children who receive assistance under this subchapter;  (ii)an assurance that the State will implement enrollment and eligibility policies that support the fixed costs of providing child care services by delinking provider payment rates from an eligible child’s occasional absences due to holidays or unforeseen circumstances such as illness; and
(iii)a description of how the State will use direct contracts or grants to support the stability of child care providers in the State, and to increase the supply and improve the quality of child care services in the State as required under paragraph (2)(M).  (D)Entities and individuals consultedThe entities and individuals referred to in subparagraph (B)(i) are the State Advisory Council on Early Childhood Education and Care designated or established in section 642B(b)(1)(A)(i) of the Head Start Act (42 U.S.C. 9837b(b)(1)(A)(i)) (including State Head Start collaboration office directors), administrators of local child care programs and Head Start programs, organizations representing child care directors, teachers, and other staff, local child care resource and referral agencies, organizations representing parents of children with disabilities and parents of infants and toddlers with disabilities, the State interagency coordinating council established under section 641 of the Individuals with Disabilities Education Act (20 U.S.C. 1441), the State advisory panel established under section 612(a)(21) of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(21)), and other appropriate entities.
(5)Sliding scale for copayments
(A)In generalExcept as provided in subparagraphs (B)(i) and (C), the State plan shall provide an assurance that the State will require— (i)a family receiving assistance under this subchapter to pay a full copayment referred to in subparagraph (B) (or, for a family receiving part-time care, a reduced copayment that is the proportionate amount of the full copayment); or 
(ii)another entity to pay the copayment (full or reduced) on behalf of the family, voluntarily or in accordance with Federal law. (B)Sliding scaleSuch full copayment shall be based on a sliding scale that provides that, for a family with a family income—
(i)of not more than 75 percent of State median income for a family of the same size, the family shall not pay a copayment, toward the cost of the child care involved for all eligible children in the family; (ii)of more than 75 percent but not more than 100 percent of State median income for a family of the same size, the copayment shall be more than 0 but not more than 2 percent of that family income, toward such cost for all such children;
(iii)of more than 100 percent but not more than 125 percent of State median income for a family of the same size, the copayment shall be more than 2 but not more than 4 percent of that family income, toward such cost for all such children; and (iv)of more than 125 percent but not more than 150 percent of State median income for a family of the same size, the copayment shall be more than 4 but not more than 7 percent of that family income, toward such cost for all such children.
(C)Special ruleThe State shall not require a family with a child that is eligible for a Head Start program under the Head Start Act (42 U.S.C. 9831 et seq.) to pay a copayment under this paragraph for any eligible child in the family. (D)InformationThe State shall make publicly available and accessible, including on the State’s internet website, the income ranges in dollar amounts that correspond to each of the income categories described in clauses (ii), (iii), and (iv) of subparagraph (B) and the copayments required from families in each such category, by family size..
(b)ReportSection 658E of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c) is amended by adding at the end the following:  (e)ReportThe lead agency shall submit to the Secretary within 40 months after the date of submission of the application described in subsection (a) a report outlining the process by which the lead agency developed or revised the State’s systems for measuring the quality of eligible child care providers who provide services for which assistance is made available under this subchapter. The report shall include a discussion of the stakeholders, including early childhood education and development experts, child care providers working in a variety of child care settings, families, and organizations representing child care directors, teachers, and other staff, from whom the lead agency sought input during this process as required under subsection (c)(2)(W)..
106.LimitationsSection 658F of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858d) is amended— (1)by striking the section heading and inserting the following:

658F.Limitations;
(2)in subsection (a), by striking or recipient of a child care certificate; and (3)in subsection (b)(1), by striking section 658O(c)(6) and inserting section 658O(b)(5).
107.Activities to improve the quality of child careSection 658G of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9848e) is amended— (1)in subsection (a)—
(A)in paragraph (1), by striking A State and all that follows through for activities and inserting A State that receives a payment under section 658J shall reserve and use the quality child care amount described in paragraph (2) for activities; (i)by adding for all age groups of eligible children before , and is in alignment with; and
(B)by striking paragraphs (2) and (3) and inserting the following:  (2)Quality child care amountSuch State shall reserve and use—
(A)during fiscal years 2022 through 2024, from the payment made to the State for a fiscal year, a quality child care amount equal to 50 percent of the State allotment under section 658O; and (B)during fiscal year 2025 and each subsequent fiscal year, from the total of the quarterly payments made to the State for a particular fiscal year, a quality child care amount equal to not more than 10 percent of the amount made available to the State to carry out this subchapter for that particular fiscal year (and shall reserve and use a proportional amount, from each quarterly payment made to the State for that particular fiscal year).; and
(2)by striking subsection (b) and inserting the following:  (b)Activities (1)In generalQuality child care amounts reserved under subsection (a) shall be used to carry out activities that—
(A)consist of— (i)the activities described in paragraph (2);
(ii)the activities described in subparagraphs (A) and (B) of paragraph (3), and the activities described in paragraph (3)(C) under the circumstances described in that paragraph; (iii)the activities described in paragraph (4);
(iv)at the election of the State, the activities described in paragraph (5); (v)one or more of the activities described in a subparagraph of paragraph (6);
(vi)one or more of the activities described in paragraph (7); (vii)the activities described in paragraph (8);
(viii)one or more activities described in a subparagraph of paragraph (9);  (ix)at the election of the State, remodeling, renovation, or repair permitted under section 658F(b); and
(x)at the election of the State during fiscal years 2022 through 2024, notwithstanding section 658F(b), construction, permanent improvement, or major renovation, with priority for funding for such activities given to underserved communities and underserved populations as identified— (I)in the Statewide assessment of the State’s needs under subsection (a);
(II)in the child care equity review described in section 658E(c)(2)(Z); and  (III)as applicable, in the statewide needs assessment conducted under section 9212(f) of the Every Student Succeeds Act (20 U.S.C. 9831 note); and
(B)will improve the quality of child care services provided in the State.  (2)Supply building activities (A)In generalThe State shall use quality child care amounts to implement activities that increase the supply of eligible child care providers, and the number of available slots in the State for child care assisted under this subchapter, in underserved communities and for underserved populations identified as described in paragraph (1)(A)(x). 
(B)AdministrationAssistance provided under this paragraph may be administered by local or regional child care resource and referral organizations, community development financial institutions, or other entities with which the State has contracted in the past.  (C)ActivitiesActivities funded under this paragraph shall include each of the following:
(i)Startup grants and supply expansion grantsThe State shall make grants to child care providers, with priority for providers seeking to provide child care in underserved communities and for underserved populations described in subparagraph (A), to support providers in paying for startup costs and assist providers in meeting health and safety requirements and achieving licensure, which may include conducting remodeling, renovation, or repair permitted under section 658F(b). For fiscal years 2022 through 2024, such grants may also be used for construction, permanent improvement, or major renovation, as allowable under paragraph (1)(A)(x), of a building or facility. The State shall ensure that all providers that receive funding provided under this paragraph participate, in a timely manner, the State’s tiered and transparent system for measuring the quality of eligible child care providers described in section 658E(c)(2)(W)(i). (ii)Technical assistanceThe State shall provide technical assistance to increase the supply of eligible child care providers in the State, such as providing business startup support, conducting outreach to recruit new child care providers, providing support to enable providers to achieve licensure (including providing support, for child care providers operating legally without a child care license, to obtain such license), offering orientations for new child care providers, and supporting the development of shared services models for child care programs. 
(3)Quality improvement grantsA State shall use quality child care amounts to improve the quality of child care providers across the State that are eligible for assistance under this subchapter and to support child care providers in meeting the requirements for the highest tier of the system described in section 658E(c)(2)(W)(i), including by— (A) (i)making quality startup grants (including, in the case of providers of family, friend, or neighbor care, grants for activities described in paragraph (8)(H)) to child care providers that are not yet participating in the tiered and transparent system for measuring the quality of child care providers described in section 658E(c)(2)(W)(i), in a fiscal year, and that commit to improve quality so that the provider involved can participate in that system in the subsequent fiscal year; and
(ii)in making those grants, by giving priority for funding to underserved communities and for underserved populations identified as described in paragraph (1)(A)(x); (B)making quality improvement grants to child care providers that meet the requirements for a tier of the State tiered and transparent system for measuring the quality of child care providers described in section 658E(c)(2)(W)(i), in a fiscal year, and that commit to improve quality so that the provider involved can meet the requirements for a higher tier in the subsequent 3 fiscal years; and
(C)renewing a grant described in subparagraph (A) or (B) at the end of the applicable grant period, for a provider that demonstrates sufficient progress in meeting the goals for the grant. (4)Activities to assist homeless children and children in foster careA State shall use quality child care amounts for activities that improve access to child care services for homeless children and children in foster care, including—
(A)the use of procedures to permit immediate enrollment of homeless children and children in foster care while required documentation is obtained; (B)training and technical assistance on identifying and serving homeless children and their families, and children in foster care and their foster families; and
(C)specific outreach to homeless families and foster families. (5)Child care resource and referral system (A)In generalA State may use quality child care amounts to establish or support a system of local or regional child care resource and referral organizations that is coordinated, to the extent determined appropriate by the State, by a statewide public or private nonprofit, community-based or regionally based, lead child care resource and referral organization.
(B)Local or regional organizationsThe local or regional child care resource and referral organizations supported as described in subparagraph (A) shall— (i)provide parents in the State with consumer education information referred to in section 658E(c)(2)(E) (except as otherwise provided in that section), concerning the full range of child care and early childhood education options (including faith-based child care providers, Head Start agencies (including Early Head Start agencies), and community-based child care providers), analyzed by child care provider, including child care provided during nontraditional hours, child care provided through dual language child care programs, child care provided through emergency child care centers, and inclusive child care options for children with disabilities and infants and toddlers with disabilities, in their political subdivisions or regions in formats and languages accessible to all parents in such political subdivisions or regions, including parents of dual language learners;
(ii)to the extent practicable, work directly with families who receive assistance under this subchapter to offer the families support and assistance, using information described in clause (i) in conjunction with available data on parent satisfaction and provider training and experience, to make an informed decision about which child care providers they will use, in an effort to ensure that the families are enrolling their children in the most appropriate child care setting to suit their needs and one that provides high-quality and inclusive care, which may include providing information and data through family navigators who can help parents make such decisions; (iii)collect data and provide information on the coordination of services and supports, including services provided under section 619 and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419, 1431 et seq.), for children with disabilities and infants and toddlers with disabilities, and services provided under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);
(iv)collect data (and, where appropriate, enable real time collection of data) and provide information on the supply of and demand for child care services, by age of child to the extent practicable, in political subdivisions or regions within the State and submit such information to the State; (v)to the extent practicable, make data and information described in subclause (iv) available to parents through online referral registry services provided by the child care resource and referral organizations or other nonprofit entities in the State; 
(vi)work to establish partnerships with public agencies and private entities, including faith-based child care providers, Head Start agencies (including Early Head Start agencies), and community-based child care providers, and incorporate the effective use of data and technology to increase the supply and quality of child care services in the State; (vii)as appropriate, coordinate their activities with the activities of the State lead agency and local agencies that administer funds made available in accordance with this subchapter; and
(viii)work to establish partnerships with the parent resource centers established under section 672 of the Individuals with Disabilities Education Act (20 U.S.C. 1472) to provide information about inclusive child care options for children with disabilities and infants and toddlers with disabilities, including children with more significant disabilities and children with complex medical needs. (6)Training and professional developmentA State shall use quality child care amounts for supporting training and professional development that is culturally and linguistically appropriate for the child care workforce, and individuals working in Head Start programs (including Early Head Start programs), through activities such as those included under section 658E(c)(2)(G), in addition to at least one activity consisting of—
(A)
(i)offering training, coaching, or professional development opportunities for child care providers that relate to the use of evidence-based, developmentally appropriate and age-appropriate strategies to promote the social, emotional, physical, adaptive, communication, and cognitive development of children, including key programmatic strategies; and (ii)offering specialized training for child care providers caring for those populations prioritized in section 658E(c)(2)(Q), homeless children, children in foster care, children who are dual language learners, and children with disabilities and infants and toddlers with disabilities;
(B)incorporating the effective use of data to guide program improvement; (C)implementing effective behavior management strategies (and related training), including implementing multitiered systems of support such as support through positive behavior interventions and supports, and trauma informed care, that—
(i)promote positive social and emotional development; (ii)prevent and reduce challenging behaviors, including by setting consistent expectations for all students; and
(iii)eliminate suspensions, expulsions, and aversive behavioral interventions; (D)providing training and outreach on engaging parents and families in culturally and linguistically appropriate ways, including for parents and families of dual language learners, to expand their knowledge, skills, and capacity to become meaningful partners in supporting their children’s positive development;
(E)providing training corresponding to the nutritional and physical activity needs of children to promote healthy development; (F)providing training or professional development for child care providers regarding the early neurological development of children;
(G)connecting staff members of child care providers with available Federal and State financial aid, or other resources, that would assist the staff members in pursuing relevant postsecondary training; (H)creating or expanding a statewide scholarship program for child care providers to obtain credentials related to child care;
(I)creating or expanding an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), for child care providers in the early years of providing child care; (J)providing training, scholarship opportunities, or apprenticeships for multilingual adults in order to expand the supply of high-quality, dual language child care programs;
(K)supporting articulation agreements between public institutions of higher education that offer 2-year programs and public institutions of higher education that offer 4-year programs, for the purposes of facilitating, for child care providers or individuals seeking to become such providers, the transfer of postsecondary credits for coursework related to child care from such institutions with 2-year programs to such institutions with 4-year programs; (L)providing training and professional development on child developmental milestones and evidence-based developmental screening practices that help identify infants, toddlers, and children to be referred for evaluation concerning eligibility for services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); 
(M)undertaking efforts to improve the diversity of staff of eligible providers, including efforts to recruit a more diverse workforce; (N)providing training and professional development related to the impact of trauma on social-emotional development and to implementing best practices in trauma-informed care;
(O)providing access to trained early childhood mental health consultants to help child care providers and other program management personnel implement mental health promotion and prevention strategies; or (P)developing and providing professional development on competencies for early childhood educators, including specialized competencies for educators serving infants and toddlers. 
(7)Programs and services for infants and toddlersA State shall use quality child care amounts to promote and expand child care providers’ ability to provide developmentally appropriate services for infants and toddlers through activities that shall include at least one activity consisting of— (A) (i)training and professional development; and
(ii)coaching and technical assistance on this age group’s unique needs from statewide networks of qualified infant-toddler specialists; (B)improving infant and toddler components within the State’s tiered and transparent system for measuring the quality of child care providers described in section 658E(c)(2)(W)(i), for child care providers for infants and toddlers, or developing infant and toddler components in a State’s child care licensing regulations or early learning and development guidelines;
(C)improving the ability of parents to access transparent and easy to understand consumer information about high-quality and inclusive care for infants and toddlers; (D)providing supports to implement or sustain partnerships with Early Head Start agencies;
(E)carrying out other activities determined by the State to improve the quality of infant and toddler care provided in the State, and for which there is evidence that the activities will lead to improved infant and toddler health and safety, infant and toddler cognitive and physical development, infant and toddler well-being, or infant and toddler social and emotional development, including providing health and safety training (including training in safe sleep practices, first aid, and cardiopulmonary resuscitation) for providers and caregivers; or (F)carrying out other activities to promote and expand child care providers’ ability to provide developmentally appropriate services for infants and toddlers. 
(8)Inclusive care for children with disabilities and infants and toddlers with disabilitiesA State shall use quality child care amounts for activities to improve the supply of eligible child care providers that provide high-quality and inclusive care for children with disabilities and infants and toddlers with disabilities through activities, which shall include— (A)offering training, professional development, or coaching opportunities for child care providers that relate to the use of evidence-based, developmentally appropriate, and age-appropriate strategies in inclusive settings to promote the social, emotional, physical, adaptive, communication, and cognitive development of children with disabilities and infants and toddlers with disabilities, and their peers;
(B)improving the ability of parents to access transparent and easy-to-understand consumer information about high-quality and inclusive care for children with disabilities and infants and toddlers with disabilities;  (C)promoting and expanding child care providers’ ability to provide developmentally appropriate services for infants and toddlers with disabilities through improved coordination of systems, services, and other activities with the providers and individuals who provide services or supports under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); and
(D)specific outreach to families with— (i)parents with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); 
(ii)children with disabilities; and  (iii)infants and toddlers with disabilities.
(9)Other activitiesA State shall use quality child care amounts for at least one activity consisting of— (A)improving upon the development or implementation of the early learning and developmental guidelines described in section 658E(c)(2)(T) by providing technical assistance to eligible child care providers that enhances the cognitive, physical, social, and emotional development, including early childhood development, of participating preschool and school-aged children and supports their overall well-being;
(B)developing, implementing, or enhancing the State’s tiered and transparent system for measuring the quality of child care providers, as described in section 658E(c)(2)(W)(i); (C)facilitating compliance with State requirements for inspection, monitoring, training, and health and safety, and with State licensing standards;
(D)evaluating and assessing the quality and effectiveness of child care programs (taking into account whether such programs also provide services funded under the Head Start Act) and services offered in the State, including evaluating how such programs positively impact children; (E)supporting child care providers in the voluntary pursuit of accreditation by a national accrediting body with demonstrated, valid, and reliable program standards of high quality;
(F)supporting State or local efforts to develop or adopt high-quality program standards relating to health, mental health, social and emotional development, nutrition, physical activity, and physical development; (G)activities that improve the availability of child care services, activities that improve access to child care services, and any other activity that the State determines to be appropriate to meet the purposes of this subchapter, with priority being given for services (including giving priority access to services through providers at the highest tier of the system described in section 658E(c)(2)(W)(i)) to homeless children, children in foster care, children of families with very low family incomes (taking into consideration family size), children who are dual language learners, children with disabilities, and infants and toddlers with disabilities;
(H)supporting State or local efforts to expand Early Head Start-Child Care Partnerships; (I)activities to improve the quality of providers of family, friend, or neighbor care, which may include—
(i)establishing or expanding the operation of community- or neighborhood-based family, friend, or neighbor care networks, which may include networks that support the implementation of shared services models;  (ii)offering education, training, business development, apprenticeship, mentoring, or leadership development opportunities for the providers;
(iii)conducting home visits and coaching that provide one-on-one advice and support; (iv)conducting play and learn sessions or other types of peer networking;
(v)facilitating participation in the program carried out under this subchapter or the child and adult care food program established under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766); (vi)assistance in achieving licensure, if the provider wants to become licensed; 
(vii)recruiting providers of family, friend, or neighbor care to build the supply of high-quality and inclusive care by such providers; (viii)recruiting providers of family, friend, or neighbor care to become eligible child care providers providing child care services under this subchapter, to build the supply of high-quality and inclusive care by providers of family, friend, or neighbor care; and
(ix)providing training on effective instruction for children of diverse cultural backgrounds, children with disabilities, infants and toddlers with disabilities, and children who are dual language learners; (J) (i)supporting eligible child care providers to eliminate suspensions, expulsions, and aversive behavioral interventions, including through adaptations and interventions by special educators, mental health consultants, and other community resources, such as behavior coaches, psychologists, and other appropriate specialists; and
(ii)promoting multitiered systems of support such as positive behavioral interventions and supports and trauma informed care that promote positive social and emotional development and reduce challenging behaviors; (K)activities to improve the supply and quality of child care programs and services to provide high-quality and inclusive care for school-age children, which may include—
(i)establishing or expanding high-quality and inclusive school-age child care standards and a system of supports for such care that align with best practices for before- and after-school care and summer care; (ii)enhancing professional development and technical assistance opportunities for providers of school-age care; and
(iii)improving the ability of parents to access transparent and easy to understand consumer information about high-quality and inclusive school-age care; (L)establishing or expanding high-quality and inclusive community- or neighborhood-based family and child development centers, which shall serve as resources for child care providers in order to improve the quality of early childhood services provided to children from low-income families and to help eligible child care providers improve their capacity to offer high-quality and inclusive, age-appropriate care;
(M)activities that promote simple and streamlined enrollment, in high-quality and inclusive child care services, including child care services provided under this subchapter, that is accessible to diverse types of families, which may include activities that establish or improve systems that also allow families to enroll in early childhood care and education services or public assistance programs available in the State, such as those listed in subparagraphs (E)(i)(IV) and (O) of section 658E(c)(2), through use of data sharing agreements, identification of eligible families, and use of a single or common application that is available on a State website; (N)establishing or expanding the operation of community- or neighborhood-based family child care networks, which may include networks that support the implementation of shared services models described in subparagraph (O);
(O)developing or expanding the use of shared services models, including through shared services alliances administered by nonprofit organizations or child care resource and referral organizations, to reduce the operational burden on child care providers through the coordination of services such as operations and business support, information technology services, accounting services, human resources services, training and professional development, enrollment services, and quality assessment services; (P)establishing, maintaining, improving, or expanding a system, such as a substitute pool system, to support child care providers in a variety of child care settings in finding qualified, temporary staff when needed and to strengthen the pipeline for early childhood educators; or 
(Q)supporting eligible child care providers in providing accessible comprehensive services for children and their families, including— (i)screenings of vision, hearing, health (including mental health), dental health, and development (including early literacy and math skill development), which shall be coordinated with the activities carried out through the comprehensive child find system under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.);
(ii)consultation with child care health consultants to assess, plan, implement, and evaluate strategies to achieve high-quality safe and healthy child care environments that are trauma-informed strategies and support the mental and physical health of children;  (iii) (I)family engagement opportunities that take into account the language spoken in the child’s home, such as parent conferences (with opportunities for parents to provide input about the child’s development); and
(II)support services, such as parent education, home visiting, and family literacy services; (iv) (I)nutrition services, including provision of nutritious meals and snack options aligned with the requirements in the most recent guidelines promulgated by the Secretary of Agriculture for the Child and Adult Care Food Program authorized under section 17 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766); and
(II)regular, age-appropriate, nutrition education for children and their families; (v)programs, carried out in coordination with local educational agencies and entities providing services and supports authorized under part B and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.; 1431 et seq.), to ensure the full participation of infants and toddlers with disabilities and children with disabilities in high-quality and inclusive child care settings;
(vi)physical activity programs that— (I)are aligned with evidence-based guidelines, such as those recommended by the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine; and
(II)take into account and accommodate the needs of children with disabilities and infants and toddlers with disabilities; or (vii)on-site service coordination, to the maximum extent feasible..
108.Administration and enforcementSection 658I of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858g) is amended— (1)in subsection (a)—
(A)by striking paragraph (2) and inserting the following:  (2)collect, publish, and make available to the public a listing of State child care standards, including licensing standards, health and safety standards, and the standards described in clauses (i) and (ii) of section 658E(c)(2)(W), at least once every 3 years; ;
(B)in paragraph (3), by inserting and after the semicolon; (C)in paragraph (4), by striking this subchapter; and inserting this subchapter, which shall include information about evidence-based curricula that are developmentally appropriate and support development across the essential domains of early childhood development.; and
(D)by striking paragraph (5); (2)in subsection (b)(2)(A), in the matter following clause (ii), by striking State allotment and inserting State payments; and
(3)by striking subsection (c). 109.State quarterly payments (a)In generalSection 658J of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858h) is amended to read as follows:

658J.Payments to States
(a)DefinitionsIn this section: (1)FMAPThe term FMAP has the meaning given the term in the first sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)).
(2)Infant or toddlerThe term infant or toddler means a child under age 3. (b)Payments to States (1)In generalExcept as provided in paragraphs (2) and (3), the Secretary shall pay to each State with an application approved under section 658E an amount for each quarter equal to the FMAP of expenditures in the quarter—
(A)for child care assistance under the plan for eligible children, other than such children who are infants or toddlers; and  (B)to carry out activities under section 658G, subject to the limit specified in section 658G(a)(2).
(2)Child care assistance for infants or toddlersThe Secretary shall pay to each State with such an approved application an amount for each quarter equal to 90 percent of expenditures in the quarter for child care assistance under the plan for eligible children who are infants or toddlers.  (3)AdministrationThe Secretary shall pay to each State with such an approved application an amount for each quarter equal to 50 percent of expenditures in the quarter for the costs of administration incurred by the State in carrying out sections 658H and 658K, and other reasonable costs incurred by the State to administer the plan. 
(c)Advance payment; retrospective adjustmentThe Secretary may make payments under this section for each quarter on the basis of advance estimates of expenditures submitted by the State and such other investigation as the Secretary may find necessary, and may reduce or increase the payments as necessary to adjust for any overpayment or underpayment for previous quarters. (d)Flexibility in submittal of claimsNothing in this section shall be construed as preventing a State from claiming as expenditures in a quarter expenditures that were incurred in a previous quarter.
(e)State entitlementThis subchapter represents the obligation of the Federal Government to provide, to States with approved applications under section 658E, for payments under this section from amounts provided under section 658B(a). Those States are entitled to payments under this section.. (b)Effective dateThe amendments made by this section take effect on October 1, 2025.
110.ReportingSection 658K(a) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858i(a)) is amended— (1)in paragraph (1)(B)—
(A)in clause (x), by striking and; (B)by transferring clause (xi) so as to appear after clause (x);
(C)in clause (xi), by inserting and after the semicolon; and (D)inserting after clause (xi) the following:

(xii)whether the children receiving assistance under this subchapter are either children with disabilities or infants and toddlers with disabilities;; (2)in paragraph (2)—
(A)in subparagraph (D), by striking and at the end; (B)in subparagraph (E), by adding and after the semicolon;
(C)by striking the flush text between subparagraphs (E) and (F);  (D)in subparagraph (F), by striking the period and inserting a comma; and
(E)by adding at the end the following:   during the period for which such report is required to be submitted.; and (3)by adding at the end the following:

(3)Child care equity review
(A)In generalEach lead agency that receives funds to carry out this subchapter shall complete every 3 years, prior to submitting a 3-year State plan under section 658E, a child care equity review, with families (including families of children with disabilities and families of infants and toddlers with disabilities), child care providers (including child care directors, teachers, and staff of the providers), and community leaders engaged in the review, to inform the distribution of funds under section 658G.  (B)Contents of reviewEach child care equity review shall include data on each of the following:
(i)The percentage of children receiving child care services funded under this subchapter, disaggregated by— (I)race and ethnicity;
(II)family income; (III)age;
(IV)status as an infant or toddler with a disability or child with a disability; (V)status as a homeless child;
(VI)status as a child in foster care; and (VII)status (to the extent the status is known) as a dual language learner.
(ii)The geographic location of child care providers funded under this subchapter. (iii)The quality features of child care services provided by providers funded under this subchapter, compared to the quality features of child care services provided by other child care providers, to the extent possible, including data on quality features such as—
(I)amount of staff wages; (II)length of staff retention;
(III)presence of coaching and professional development activities; (IV)number of provider closures;
(V)a measure of parent satisfaction; and (VI)presence of provision of information in languages other than English. 
(iv)The quality features of child care services received by children and funded under this subchapter, disaggregated (unless the disaggregation involved would reveal personally identifiable information about an individual provider or child) by the children’s— (I)race and ethnicity;
(II)family income; (III)age;
(IV)status as an infant or toddler with a disability or child with a disability; (V)status as a homeless child;
(VI)status as a child in foster care; and (VII)status (to the extent the status is known) as a dual language learner.
(v)Whether there are inequities in how quality features are distributed among children served under this subchapter. (C)ReportNot later than 6 months after completing the review required under subparagraph (A), the lead agency shall prepare and submit to the Secretary a report, in such manner as the Secretary shall require, that includes the data described in subparagraph (B) and a summary of the State’s progress towards improving equitable access to high-quality inclusive child care for children in the State. Such report shall be made publicly available on the internet website of the lead agency. 
(D)FundingIn using State administration funds made available under section 658J(b)(3) to carry out the child care equity review under this paragraph, a State may use the funds to complete community engagement activities related to the review.. 111.Priority; websiteSection 658L of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858j) is amended—
(1)in subsection (a)— (A)in the first sentence, by striking Committee on Education and the Workforce and inserting Committee on Education and Labor; and
(B)in the third sentence, by striking 658E(c)(3)(B) and inserting section 658G(b)(9)(G); and (2)in subsection (b)(2)(B)—
(A)in clause (ii), by striking a Quality Rating and Improvement System or and inserting a tiered and transparent system for measuring the quality of child care providers described in section 658E(c)(2)(W)(i) and; (B)in clause (iv), by striking and at the end;
(C)in clause (v), by striking the period and inserting ; and; and (D)inserting at the end the following:

(vi)information about— (I)high-quality and inclusive care for children with disabilities and infants and toddlers with disabilities, including child care with early intervention services under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) for infants and toddlers with disabilities and their families, and child care with services and supports under part B of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.) for children with disabilities; and
(II)other Federal, State, or local programs that may support inclusive child care for infants and toddlers, or children, referred to in subclause (I).. 112.NondiscriminationSection 658N of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858l) is amended—
(1)in subsection (a)— (A)in paragraph (1)(A), by striking this section and inserting this subsection;
(B)by striking paragraph (2); (C)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
(D)in paragraph (3)— (i)in the paragraph heading, by striking and admission;
(ii)by striking (1)(B), (2), and (3) and inserting (1)(B) and (2); (iii)by striking and admissions; and
(iv)by striking or admissions; (2)in subsection (b)—
(A)in the subsection heading, by striking State Law and inserting Other Laws; (B)by striking Nothing and inserting the following:

(1)ExpendituresNothing; and (C)by adding at the end the following:

(2)Rights, remedies, procedures, or standardsNothing in this subchapter shall be construed to invalidate or limit rights, remedies, procedures, or legal standards available to victims of discrimination in employment or in provision of programs and activities under any other Federal law or law of a State or political subdivision of a State, including the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 or 505 of the Rehabilitation Act of 1973 (29 U.S.C. 794, 794a), or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations imposed by this subchapter are in addition to those imposed by the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).; and (3)by adding at the end the following:

(c)Nondiscrimination in programs and activities
(1)In generalExcept as described in paragraph (2), no person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex (including sexual orientation and gender identity), or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity funded in whole or in part, with funds made available under this subchapter or with amounts appropriated for grants, contracts, or certificates administered with such funds. (2)Preference in enrollmentIf assistance provided under this subchapter, and any other Federal or State program, amounts to less than 80 percent of the operating budget of a child care provider that receives such assistance, a child care provider may select children for child care slots that are not funded directly with assistance provided under this subchapter because such children or their family members participate on a regular basis in other activities of the organization that owns or operates such provider..
113.Indian tribes and national activities
(a)In generalSection 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858m) is amended— (1)by striking the heading and inserting the following:

658O.Indian tribes, territories, and national activities;
(2)in subsection (a)— (A)in paragraph (1)—
(i)by striking not to exceed one half of 1 percent of the amount appropriated under this subchapter and inserting a portion of the amount appropriated under section 658B(b); and (ii)by striking to be allotted and all that follows and inserting the following: “to be allotted by the Secretary—

(A)in accordance with the respective needs of those territories; and (B)taking into consideration—
(i)the population of eligible children, and the population of eligible children from low-income families, to be served by the territory involved; and (ii)the cost of child care in the territory.;
(B)in paragraph (2)— (i)by striking (2) Indians tribes and all that follows through 658B in and inserting (2) Indian tribes.—The Secretary shall reserve the remainder of the amount appropriated under section 658B(b) in; 
(ii)by striking subsection (c) and inserting subsection (b); and (iii)by striking subparagraph (B);
(C)in paragraph (3), by striking reserve up to $1,500,000 of the amount appropriated under this subchapter and inserting reserve and use such sums as the Secretary may determine to be necessary of the amount appropriated under section 658B(a); (D)in paragraph (4), by striking reserve up to ½ of 1 percent of the amount appropriated under this subchapter and inserting reserve and use such sums as the Secretary may determine to be necessary of the amount appropriated under section 658B(a); and
(E)in paragraph (5), by striking reserve ½ of 1 percent of the amount appropriated under this subchapter and inserting reserve and use such sums as the Secretary may determine to be necessary of the amount appropriated under section 658B(a); (3)by striking subsection (b);
(4)in subsection (c)— (A)in paragraph (3)—
(i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period and inserting ; and; and
(iii)by adding at the end the following:  (C) (i)the population of Indian or Native Hawaiian eligible children, and the population of Indian or Native Hawaiian eligible children from low-income families, to be served by the Indian tribe or tribal organization;
(ii)the cost of child care in the area to be served by the tribe or organization; and (iii)whether awarding a grant or contract to the tribe or organization will increase the number of programs that reach standards described in subsection (a)(1)(B)(iii);;
(B)by striking paragraph (4); and (C)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; 
(5)by redesignating subsection (c) as subsection (b); (6)by striking subsection (d);
(7)in subsection (e)— (A)by striking paragraphs (1) through (3);
(B)by striking (e) Reallotments.— and all that follows through Any and inserting (e) Reallotments.—Any; and (C)by striking subsection (c) each place it appears and inserting subsection (b); and
(8)by redesignating subsections (e) and (f) as subsections (c) and (d), respectively. (b)Effective dateThis section takes effect on October 1, 2025.
114.DefinitionsSection 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n) is amended— (1)in paragraph (2)—
(A)by inserting child care provider on behalf of a before parent; and (B)by striking who may use such certificate only as payment;
(2)in paragraph (3)— (A)by striking subparagraph (B); and
(B)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; (3)in paragraph (4)—
(A)in subparagraph (B), by striking 85 percent and inserting 150 percent (100 percent for fiscal year 2022, 115 percent for fiscal year 2023, and 130 percent for fiscal year 2024); and (B)by striking subparagraph (C) and inserting the following:

(C)who— (i)resides with a parent or parents who are participating in an eligible activity; 
(ii)is receiving, or needs to receive, protective services and resides with a parent or parents not described in clause (i), which shall include homeless children, children in foster care, and children who are in contact with child protective services; or (iii)resides with a parent or parents who are more than 65 years of age.; and 
(4)by adding at the end the following:  (16)Eligible activityIn paragraph (4), the term eligible activity shall include, at minimum, activities consisting of— 
(A)full-time or part-time employment, including self-employment; (B)job search activities;
(C)job training; (D)secondary, postsecondary, or adult education, such as education through a program of high school classes, a course of study at an institution of higher education, classes toward an equivalent of a high school diploma recognized by State law, or English as a Second Language classes;
(E)health treatment (including mental health and substance use treatment) for a condition that prevents the individual from participating in other eligible activities; (F)activities to prevent child abuse and neglect, or family violence prevention or intervention activities;
(G)employment and training activities under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); (H)work activities under the program of block grants to States for temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and 
(I)taking leave under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) (or equivalent provisions for Federal employees), a State or local paid or unpaid family, medical, or disability leave program, or a program of employer-provided leave.  (17)Foster care (A)In generalThe term foster care means 24-hour substitute care for a child placed away from the child’s parents or guardians and for whom the State or tribal agency has placement and care responsibility. The term includes care through a placement in a foster family home, a foster home of a relative, a group home, an emergency shelter, a residential facility, a child care institution, or a pre-adoptive home.
(B)RuleA child shall be considered to be in foster care in accordance with subparagraph (A) regardless of— (i)whether the foster care facility is licensed and payments are made by the State, tribal, or local agency for the care of the child;
(ii)whether adoption subsidy payments are being made prior to the finalization of an adoption; or (iii)whether there are Federal matching funds for any payments described in clause (i) or (ii) that are made.
(18)High-quality and inclusive careThe term high-quality and inclusive, used with respect to care (including child care), means care provided by an eligible child care provider— (A)that is at the highest tier of the State’s tiered and transparent system for measuring the quality of child care providers, under section 658E(c)(2)(W)(i);
(B)for whom the percentage of children served by the provider who are children with disabilities and infants and toddlers with disabilities reflects the prevalence of children with disabilities and infants and toddlers with disabilities among children within the State; and (C)that provides care for children with disabilities and infants and toddlers with disabilities alongside children who are—
(i)not infants and toddlers with disabilities; and (ii)not children with disabilities.
(19)Homeless childThe term homeless child means an individual who is a homeless child or youth under section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434). (20)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
(21)Key programmatic strategiesThe term key programmatic strategies means strategies related to— (A)nutrition and physical activity;
(B)recommended practices for age-appropriate exposure to screen media; and (C)the integration and utilization of instructional methods to assist learning across disciplines, including methods that use the arts, language, literacy, mathematics, science, and social studies..
115.Parental rights and responsibilitiesSection 658Q(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858o(b)) is amended by striking in a manner— and all that follows through to disfavor and inserting in a manner to disfavor. 116.Miscellaneous provisionsSection 658S of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858q) is amended—
(1)by striking Notwithstanding and inserting the following:  (a)Child care not treated as incomeNotwithstanding; and
(2)by adding at the end the following:  (b)Rule of construction for collective bargainingNothing in this subchapter shall be construed to alter, diminish, or otherwise affect the rights, remedies, and procedures afforded to individuals employed by schools or local educational agencies, or teachers and other staff employed by child care providers—
(1)under Federal, State, or local laws (including applicable regulations or court orders); or (2)under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between schools, agencies, or providers that are referred to in this subsection, and their employees.
(c)Special rules for eligible childrenFor purposes of determining whether a child is an eligible child for purposes of this subchapter— (1)a State may not use eligibility requirements that are more restrictive than the requirements specified in this subchapter, including section 658P;
(2)for a child of a parent who seeks to meet the requirement of section 658P(4)(C) by participating in an education program as an eligible activity (as defined in section 658P), that parent shall not be required to participate in any additional eligible activity (as so defined), or be required to hold any minimum grade point average, to meet that requirement; and (3)a child who became an eligible child when the child's family met the income requirements of section 658P(4)(B) for an initial fiscal year shall be considered to remain an eligible child for the subsequent fiscal year if—
(A)the State median income for that fiscal year drops below the State median income for the initial fiscal year, and as a result such child’s family income now exceeds 150 percent (or the corresponding percentage specified in section 658P(4)(B)) of the State median income; and  (B)the child meets the other requirements of section 658P.
(d)Nonpostsecondary education programFor purposes of section 401 of the Act entitled An Act to provide for reconciliation pursuant to section 201(a)(1) of the concurrent resolution on the budget for fiscal year 1997, approved August 22, 1996, the program carried out under this subchapter shall be considered to be a program of nonpostsecondary education..  117.Conforming amendmentThe Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.) is amended by striking the subchapter heading and inserting the following:

CChild care and development assistance.
118.Transition rules
(a)In generalDuring fiscal years 2022 through 2024, the Secretary of Health and Human Services— (1)shall make allotments and payments to States, territories, and Indian tribes under section 658J and 658O of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858h, 9858m), as in effect immediately before the date of enactment of this Act, subject to subsection (b);
(2)shall reserve funds according to paragraphs (3) through (5) of section 658O(a) of that Act (42 U.S.C. 9858m(a)); and  (3)shall carry out section 658E(c)(3) of that Act (42 U.S.C. 9858c(c)(3)) by applying subparagraph (C) of that section, as in effect immediately before the date of enactment of this Act. 
(b)AdjustmentsDuring fiscal years 2022 through 2024, the Secretary shall have authority to make such adjustments as may be necessary to carry out subsection (a) and to transition to making quarterly payments under section 658J and allotments under section 658O(a) of the Child Care and Development Block Grant Act of 1990, as amended by this Act.  119.Effective dateThis title, and the amendments made by this title, take effect on October 1, 2021, except as otherwise provided in this title.
IIHigh-quality preschool
201.Formula grants to states to establish voluntary high-quality preschool programs
(a)DefinitionsIn this section: (1)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).
(2)Dual language learnerThe term dual language learner means an individual who is limited English proficient, as defined in section 637 of the Head Start Act (42 U.S.C. 9832). (3)Eligible childThe term eligible child means a child who is—
(A)age 3, 4, or 5; (B)not yet enrolled in kindergarten; and
(C)a member of a family with a family income that does not exceed 150 percent of the State median income for a family of the same size. (4)Eligible providerThe term eligible provider includes a local educational agency, Head Start program funded under the Head Start Act (42 U.S.C. 9831 et seq.), licensed child care center, licensed family child care home, and community- or neighborhood-based family child care network, that—
(A)participates in the State’s tiered and transparent system for measuring program quality described in section 658E(c)(2)(W)(i) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(2)(W)(i)); and (B)meets the highest tier of such system.
(5)Foster care
(A)In generalThe term foster care means 24-hour substitute care for a child placed away from the child’s parents or guardians and for whom the State agency has placement and care responsibility. The term includes care through a placement in a foster family home, a foster home of a relative, a group home, an emergency shelter, a residential facility, a child care institution, or a pre-adoptive home. (B)RuleA child shall be considered to be in foster care in accordance with subparagraph (A) regardless of—
(i)whether the foster care facility is licensed and payments are made by the State or local agency for the care of the child; (ii)whether adoption subsidy payments are being made prior to the finalization of an adoption; or
(iii)whether there are Federal matching funds for any payments described in clause (i) or (ii) that are made. (6)GovernorThe term Governor means the chief executive officer of a State.
(7)High-need schoolThe term high-need school means an elementary school in which not less than 50 percent of the enrolled students are children from low-income families, as defined in section 2221(b)(3)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6641(b)(3)(B)). (8)High-need local educational agencyThe term high-need local educational agency means a local educational agency that serves a high percentage of high-need schools.
(9)Homeless childThe term homeless child means an individual who is a homeless child or youth under section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434). (10)Infant or toddler with a disabilityThe term infant or toddler with a disability has the meaning given the term in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432).
(11)Key programmatic strategiesThe term key programmatic strategies means strategies related to— (A)nutrition and physical activity;
(B)recommended practices for age-appropriate exposure to screen media; and (C)the integration and utilization of instructional methods to assist learning across disciplines, including methods that use the arts, language, literacy, mathematics, science, and social studies.
(12)Low-income childThe term low-income child means a child who is a member of a family with a family income that is at or below 200 percent of the poverty line. (13)Outlying areasThe term outlying areas means the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
(14)Poverty lineThe term poverty line means the official poverty line (as defined by the Office of Management and Budget)— (A)adjusted to reflect the percentage change in the Consumer Price Index For All Urban Consumers, issued by the Bureau of Labor Statistics, occurring in the 1-year period or other interval immediately preceding the date such adjustment is made; and
(B)adjusted for family size. (15)Specialized instructional support personnelThe term specialized instructional support personnel has the meaning given such term in section 8101(47)(A) of the Elementary and Secondary Education Act (20 U.S.C. 7801(47)).
(16)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. (b)Allotments to states (1)ReservationFrom the total amount appropriated to carry out this section for a fiscal year, the Secretary of Health and Human Services, in collaboration with the Secretary of Education, shall—
(A)reserve not less than 1 percent and not more than 2 percent for payments to Indian tribes and tribal organizations; (B)reserve ½ of 1 percent for the outlying areas to be distributed among the outlying areas on the basis of their relative need, as determined by the Secretary of Health and Human Services in accordance with the purposes of this section;
(C)reserve ½ of 1 percent for eligible local entities that serve children in families who are engaged in migrant or seasonal agricultural labor; (D)reserve not more than 1 percent or $30,000,000, whichever amount is less, for national activities, including administration, technical assistance, and evaluation; and
(E)reserve 5 percent for State leadership activities described in subsection (c), including the grants described in such subsection. (2)Allotment formula (A)In generalExcept as provided in subparagraph (B), from the total amount appropriated to carry out this section for a fiscal year that remains after making the reservations under paragraph (1), the Secretary of Health and Human Services, in collaboration with the Secretary of Education, shall allot to each State for the fiscal year that has an application approved under subsection (d), for the purpose of providing grants to eligible providers to offer high-quality preschool, an amount that bears the same ratio to such remainder as the number of children who are below the age of 6 who reside within the State and whose families have an income at or below 200 percent of the poverty line for the most recent year for which satisfactory data are available, bears to the number of such children who reside in all such States for such most recent fiscal year for which satisfactory data are available.
(B)Minimum allotment amountNo State receiving an allotment under subparagraph (A) for a fiscal year shall receive less than ½ of 1 percent of the total amount allotted under such subparagraph for the fiscal year. (c)State reservation (1)In generalFrom amounts reserved under subsection (b)(1)(E), a State shall carry out the State leadership activities described in this subsection to improve equitable access to high-quality preschool programs operated by eligible providers across the State, including programs in high-need local educational agencies, which shall include—
(A)ongoing professional development opportunities for school principals, school superintendents, teachers, specialized instructional support personnel, and teacher assistants to improve their practices, which may include activities that— (i)prepare elementary schools to create or expand preschool classrooms, including training on developmentally appropriate practices and preparing classrooms with materials and equipment for young children;
(ii)promote children’s development across all of the essential domains of early learning and development; (iii)improve curricula and teacher-child interaction;
(iv)incorporate the inclusion of key programmatic strategies into classroom instruction; (v)increase effective family engagement, including for families of dual language learners;
(vi)provide effective instruction for children of diverse cultural backgrounds, children with disabilities, and dual language learners; (vii)improve social and emotional development;
(viii)incorporate positive behavioral interventions and supports and principles of trauma-informed care; (ix)align preschool curricula with elementary school standards and curricula;
(x)engage teachers, teacher leaders, early childhood educators, and other professionals in joint professional learning opportunities, as described in section 2103(b)(3)(G) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(b)(3)(G)); and (xi)improve the transition of children from preschool to elementary school;
(B)completing the Preschool Equity Review and distributing grants as described in paragraph (2) in accordance with the results of such review; (C)expanding or establishing scholarships, counseling, and compensation initiatives to cover the cost of tuition, fees, materials, transportation, and release time for staff of eligible providers to pursue credentials and degrees, including bachelor’s degrees; and
(D)partnerships between institutions of higher education and eligible providers, including high-need local educational agencies, to improve access to early childhood educators, including educators serving dual language learners and children with disabilities. (2)Grants to improve equitable access to high-quality preschool programs (A)In generalFrom amounts reserved under subsection (b)(1)(E), a State shall make grants to rectify resource inequities in preschool programs and expand access to high-quality preschool programs for all children, including children described in items (aa) through (dd) of subparagraph (B)(ii)(I). Such grants shall be awarded to high-need local educational agencies in order to improve their capacity to offer high-quality preschool programs for eligible children, which may include paying the costs of renovation.
(B)Preschool equity review
(i)In generalEach State making grants under subparagraph (A) shall complete an annual Preschool Equity Review that informs the distribution of funds under such subparagraph. (ii)Contents of reviewEach Preschool Equity Review shall include data on—
(I)the percentage of children participating in preschool programs funded under this section, disaggregated by status as— (aa)children with disabilities;
(bb)low-income children; (cc)children from major ethnic and racial groups; and
(dd)dual language learners; (II)the geographic location of preschool programs funded under this section;
(III)the quality of preschool programs funded under the section, compared to such programs not funded under this section; and (IV)resource inequities between preschool programs, including programs serving a high percentage of children described in items (aa) through (dd) of subclause (I).
(d)State applicationIn order to receive an allotment under this section, the Governor of a State shall submit an application at such time and in such manner as the Secretary of Health and Human Services, in collaboration with the Secretary of Education, may require. Such application shall include each of the following: (1)A description of how the State will provide access to high-quality preschool during the school day for eligible children in the State within 3 years, which shall include the following:
(A)How the State plans to distribute funds from the State's allotment to eligible providers, including an assurance that the Governor will designate a State-level entity (such as an agency or joint interagency office) for the administration of the grant. (B)An explanation of how the State will ensure that eligible providers receiving funds under this section will use research-based curricula that are aligned with State early learning standards that are developmentally appropriate and include, at a minimum, each of the following domains:
(i)Language development. (ii)Literacy.
(iii)Mathematics. (iv)Science.
(v)Creative arts. (vi)Social and emotional development.
(vii)Approaches to learning. (viii)Physical development.
(C)How the State will coordinate services provided under this section with services and supports provided under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.), section 619 and part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419; 1431 et seq.), the Head Start Act (42 U.S.C. 9831 et seq.), the Preschool Development Grants program under section 9212 of the Every Student Succeeds Act (42 U.S.C. 9831 note), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) and the maternal, infant, and early childhood home visiting programs assisted under section 511 of the Social Security Act (42 U.S.C. 711). (D)How the State will improve transitions from early childhood education to elementary school, including how the State will ensure that preschool programs—
(i)share relevant data between early childhood educators and kindergarten teachers; (ii)share instructional, behavioral, and other information between early childhood educators and kindergarten teachers to best support the transition of children with disabilities who may need services and supports provided under part B of the Individuals with Disabilities Education Act (42 U.S.C. 1411 et seq.) into general education settings; and
(iii)share information about the proficiency of dual language learners in both English and their native language. (E)How the State will provide ongoing monitoring and support and conduct evaluations of preschool programs funded under this section.
(F)How the State has reviewed the strategic plan developed under section 9212 of the Every Student Succeeds Act (42 U.S.C. 9831 note) or engaged in a similar strategy to facilitate coordination of existing early learning and care programs in a mixed delivery system. (G)If the State funds full-day kindergarten programs, but such full-day kindergarten programs are not available to all children who are eligible to attend such programs in the State, how the State plans to increase the number of children in the State who are enrolled in full-day kindergarten programs and a strategy to implement such a plan.
(H)If the State does not fund full-day kindergarten programs, a description of how the State plans to establish such programs to strengthen the educational continuum for children who will be involved in the State’s high-quality preschool program supported under this title. (2)An assurance that all preschool programs funded under this section will—
(A)offer programming that meets the duration requirements in the program performance standards applicable to Head Start programs described in section 641A of the Head Start Act (42 U.S.C. 9836a); (B)adopt policies and practices to provide expedited enrollment, including prioritization, to—
(i)homeless children; (ii)children in foster care; and
(iii)migratory children; (C)conduct outreach to families of—
(i)homeless children; (ii)dual language learners;
(iii)children in foster care; (iv)children with disabilities;
(v)infants and toddlers with disabilities; and (vi)migratory children;
(D)provide salaries to staff of eligible providers that are on the same pay scale as elementary school educators with similar credentials and experience; (E)require high staff qualifications for teachers, including, at a minimum, meeting the staff qualifications included in the quality standards of the National Institute for Early Education Research that are in effect on the date of enactment of this Act by not later than 4 years after the date the State first receives an allotment under this section; and
(F)determine whether children are dual language learners and provide services to ensure the full and effective participation of such learners and their families. (3)An assurance that the State will provide assistance under this section only to eligible providers that prohibit the use of suspension, expulsion, and aversive behavioral interventions.
(4)An assurance that the State will meet the requirements of clauses (ii) and (iii) of section 658E(c)(2)(T) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)(2)(T)(ii) and (iii)). (e)Use of fundsA State that receives an allotment under subsection (b)(2) for a fiscal year shall use the allotment to carry out the activities described in the State's application described in subsection (d).
(f)Match requiredA State that receives an allotment under subsection (b)(2) for a fiscal year shall provide matching funds from non-Federal sources in an amount equal to 10 percent of the Federal funds that such State receives under such subsection for the fiscal year. (g)Reporting (1)In generalEach State that receives an allotment under subsection (b)(2) shall prepare an annual report, in such manner and containing such information as the Secretary of Health and Human Services may reasonably require.
(2)ContentsA report prepared under paragraph (1) shall contain, at a minimum— (A)a description of the manner in which the State has used the funds made available through the allotment and a report of the expenditures made with the funds;
(B)a summary of the State’s progress toward providing access to high-quality preschool programs for eligible children; (C)an evaluation of the State’s progress towards improving equitable access to high-quality preschool, as measured by the Preschool Equity Review described in subsection (c)(2)(B), disaggregated by the categories under subsection (c)(2)(B)(ii)(I);
(D)the number and percentage of children in the State participating in eligible preschool programs, disaggregated by race, ethnicity, family income, child age, disability, and whether the children are homeless children, children in foster care, or dual language learners; (E)data on the number and percentage of children in the State participating in public kindergarten programs, disaggregated by race, family income, child age, disability, and whether the children are homeless children, children in foster care, or dual language learners, with information on whether such programs are offered—
(i)for a full-day; and (ii)at no cost to families;
(F)data on the kindergarten readiness of children across the State; and (G)data regarding coordination efforts with other child care and early childhood education programs, including those funded under the Head Start Act (42 U.S.C. 9831 et seq.). 
(h)Maintenance of effort
(1)In generalIf a State reduces its combined fiscal effort per child for its State preschool program or State supplemental assistance funds for Head Start programs assisted under the Head Start Act (42 U.S.C. 9831 et seq.) for any fiscal year that a State receives an allotment under subsection (b)(2) relative to the previous fiscal year, the Secretary of Health and Human Services, in collaboration with the Secretary of Education, shall reduce support for such State under such subsection by the same amount as the decline in State effort for such fiscal year. (2)WaiverThe Secretary of Health and Human Services, in collaboration with the Secretary of Education, may waive the requirements of paragraph (1) if—
(A)the Secretaries determine that a waiver would be appropriate due to a precipitous decline in the financial resources of a State as a result of unforeseen economic hardship or a natural disaster that has necessitated across-the-board reductions in State services during the 5-year period preceding the date of the determination, including for early childhood education programs; or (B)due to the circumstances of a State requiring reductions in specific programs, including early childhood education, the State presents to the Secretaries a justification and demonstration why other programs could not be reduced and how early childhood programs in the State will not be disproportionately harmed by such State action.
(i)Supplement not supplantFunds received under this section shall be used to supplement and not supplant other Federal, State, and local public funds expended on early childhood education programs in the State. (j)AppropriationsThere is authorized to be appropriated, and there is appropriated, to carry out this section, $8,000,000,000 for each of fiscal years 2022 through 2032.
IIIHead Start extended duration
301.Extended duration
(a)In generalThe Head Start Act (42 U.S.C. 9801 et seq.) is amended— (1)by redesignating section 657C (42 U.S.C. 9852c) as section 657D; and
(2)by inserting after section 657B (42 U.S.C. 9852b) the following:  657C.Extended duration (a)In generalThe Secretary shall make grants to Head Start agencies (including Early Head Start agencies) funded under this subchapter to enable such agencies—
(1)to provide access to a full school year and a full school day of services; (2)in the case of a migrant and seasonal Head Start agency, to provide access to additional service hours to ensure continuous Head Start services as determined by the Secretary; or
(3)in the case of a Head Start agency (including an Early Head Start agency) that already meets the full-day, full-year services needs within its community, to enhance the quality of Head Start services (including Early Head Start services) provided to children served by such agency. (b)Application (1)In GeneralTo be eligible to receive a grant under this section, a Head Start agency shall submit an application at such time and in such manner as the Secretary may require. Such application shall include—
(A)evidence of— (i)the number and percentage of slots—
(I)in the agency's Head Start center-based programs (that are not Early Head Start programs)— (aa)that are currently funded (as of the date of submission of the application); and
(bb)in which services are provided for at least the equivalent of 1,020 hours per year; and (II)in the agency's Early Head Start center-based programs—
(aa)that are currently funded (as of that date); and (bb)in which services are provided for at least the equivalent of 1,380 hours per year; and
(ii)the number and percentage of slots, in the agency's Head Start family child care programs— (I)that are currently funded (as of that date); and
(II)in which services are provided for at least the equivalent of 1380 hours per year; (B)a description of an approach, using the current community-wide strategic planning and needs assessment described in section 640(g)(1)(C) of the Head Start Act (42 U.S.C. 9835(g)(1)(C)) and current program schedule (current as of the date of submission of the application), that transitions all of the agency's Head Start programs to a full school day, full school year program schedule; and
(C)a budget justification that estimates the supplemental funding necessary to provide for incremental ongoing operating costs for the extended hours of service under such a program schedule for the current enrollment in the agency's Head Start programs. (2)Exceptions (A)Migrant and seasonal head start (i)In generalA migrant and seasonal Head Start agency may apply for a grant described in subsection (a) without meeting the requirements specified in paragraph (1) to ensure continuous Head Start services are provided to children enrolled in a migrant and seasonal Head Start program. To be eligible to receive the grant, the agency shall submit an application at such time and in such manner as the Secretary may require.
(ii)PriorityIn making grants to applicants described in clause (i), the Secretary shall give priority to a migrant and seasonal Head Start agency operating for fewer than 8 months per year. (B)Full-day, full-year head start agencies (i)In generalA Head Start agency (including an Early Head Start agency) that certifies to the Secretary that it is meeting the full-day, full-year need within its community may apply for a grant to enhance the quality of services provided to children enrolled in its Head Start program (including its Early Head Start program) in accordance with subsection (c)(2).
(ii)ApplicationA Head Start agency (including Early Head Start agency) that meets the requirements of clause (i) shall submit an application, which shall include— (I)the proposed uses of funds in accordance with subsection (c)(2); and
(II)how such uses of funds relate to the communitywide strategic planning and needs assessment described under section 640(g)(1)(C). (c)Use of funds (1)Extended durationA Head Start agency that meets the requirements of paragraph (1) or (2) of subsection (a) receiving a grant under this section shall use the grant funds to cover the costs associated with extending those hours of service for the current enrollment, such as additional costs for—
(A)the purchase, rental, renovation, and maintenance of additional facilities; (B)ongoing purchases of classroom supplies;
(C)staff providing services during the extended hours; and (D)professional development to staff transitioning to providing services during the extended hours.
(2)Enhancing program qualityA Head Start agency (including an Early Head Start agency) that meets the requirements of subsection (a)(3) shall use funds for the activities authorized under section 640(a)(5)(B). (3)ExceptionThe Head Start agency shall not use the grant funds to expand the number of children served in the Head Start program (including the Early Head Start program) of the agency.
(d)Reservations
(1)ActivitiesFrom the total amount appropriated to carry out this section, the Secretary shall— (A)for making grants for the activities described in subsection (c)(1)(A), reserve $4,000,000,000 of the funds appropriated for fiscal year 2022; and
(B)for making grants for the activities described in any of subparagraphs (B) through (D) of subsection (c)(1), reserve— (i)$490,000,000 of the funds appropriated for fiscal year 2022;
(ii)$610,000,000 of the funds appropriated for fiscal year 2023; and (iii)$730,000,000 of the funds appropriated for fiscal year 2024.
(2)PriorityThe Secretary shall prioritize Head Start agencies (including Early Head Start agencies) that are applying to use funds to carry out the activities described in subsection (a)(1). (3)Migrant or seasonal head start programsFrom the amount appropriated to carry out this section for a fiscal year and reserved under paragraph (1)(B), the Secretary shall reserve 4.5 percent for migrant or seasonal Head Start programs.
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (1)$4,490,000,000 for fiscal year 2022;
(2)$610,000,000 for fiscal year 2023; and (3)$730,000,000 for fiscal year 2024.
(f)DefinitionsIn this section: (1)Full school day; full school yearThe terms full school day and full school year mean such a day and year, respectively, within the meaning of the Head Start Program Performance standards issued under section 641A(a).
(2)Migrant and seasonal Head Start agencyThe term migrant and seasonal Head Start agency means an agency that is funded under this subchapter to provide a migrant and seasonal Head Start program.. (b)Conforming AmendmentsSection 640 of the Head Start Act (42 U.S.C. 9835) is amended—
(1)in subsection (a)(6), by striking appropriated under this subchapter each place it appears and inserting appropriated under section 639; and (2)in subsection (g)(3)(A)—
(A)by striking amount appropriated each place it appears and inserting amount appropriated under section 639; (B)by striking services provided under this subchapter and inserting services provided under this subchapter (other than section 657C); and
(C)by striking agency under this subchapter and inserting agency under this subchapter (other than section 657C). 302.Appropriation for wages (a)AppropriationThere is authorized to be appropriated, and there is appropriated, out of any funds in the Treasury not otherwise appropriated, $4,000,000,000 for fiscal year 2022 and each subsequent fiscal year, to carry out subsection (b).
(b)Use of fundsUsing funds made available under subsection (a), the Secretary of Health and Human Services shall assist Head Start agencies (including Early Head Start agencies) funded under the Head Start Act (42 U.S.C. 9831 et seq.), to the extent needed to ensure that their teachers and staff— (1)receive wages that are comparable to wages for elementary educators with similar credentials and experience in the State; or
(2)at a minimum, receive a living wage.  (c)ApplicationIn carrying out subsection (b), the Secretary shall apply the Head Start Act, except to the extent that subsection (b) is inconsistent with that Act.
IVAppropriations for supports and services for inclusive child care for infants, toddlers, and children with disabilities 
401.Appropriations for supports and services for inclusive child care for infants, toddlers, and children with disabilitiesThere is authorized to be appropriated and there is appropriated for each State for each quarter an amount that is equal to 5 percent of the payment to such State for such quarter under section 658J of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858h) to be used by— (1)the State’s lead agency designated or established under section 635(a)(10) of the Individuals with Disabilities Education Act (20 U.S.C. 1435(a)(10)) to provide early intervention services for infants and toddlers with disabilities (as defined in section 632 of the Individuals with Disabilities Education Act (20 U.S.C. 1432)) and their families in settings that provide high-quality inclusive care to such children; and
(2)the State to provide services and supports to children with disabilities (as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n)) in settings that provide high-quality inclusive care to such children. VMaternal, Infant, and Early Childhood Home Visiting Program 501.Sense of CongressIt is the sense of Congress that—
(1)from the prenatal period to the first day of kindergarten, children’s development rapidly progresses at a pace exceeding that of any subsequent stage of life; (2)as reported by the National Academy of Sciences in 2001, striking disparities exist in what children know and can do that are evident well before they enter kindergarten; these differences are strongly associated with social and economic circumstances, and they are predictive of subsequent academic performance;
(3)research has consistently demonstrated that investments in high-quality programs that serve infants and toddlers better position those children for success in elementary, secondary, and postsecondary education as well as helping children develop the critical physical, emotional, social, and cognitive skills that they will need for the rest of their lives; (4)in 2011, there were 11,000,000 infants and toddlers living in the United States and 49 percent of these children came from low-income families living with incomes at or below 200 percent of the Federal poverty guidelines;
(5)the Maternal, Infant, and Early Childhood Home Visiting (MIECHV) program was authorized by Congress to facilitate collaboration and partnership at the Federal, State, and community levels to improve health and development outcomes for at-risk children, including those from low-income families, through evidence-based home visiting programs; (6)MIECHV is an evidence-based policy initiative and its authorizing legislation requires that at least 75 percent of funds dedicated to the program must support programs to implement evidence-based home visiting models, which includes the home-based model of Early Head Start;
(7)in fiscal year 2016, MIECHV served approximately 160,000 parents and children, which is only a small portion of those eligible, in 893 counties covering all 50 states, the District of Columbia, and 5 territories; and (8)Congress should increase its investment in MIECHV to support the work of States to help more at-risk families voluntarily receive home visits from home visitors to—
(A)promote maternal, infant, and child health; (B)improve school readiness and achievement;
(C)prevent potential child abuse or neglect and injuries; (D)support family economic self-sufficiency;
(E)reduce crime or domestic violence; and (F)improve coordination or referrals for community resources and supports.

